﻿2.	 Mr. President, my delegation extends its congratulations to you on your election to your high office. We feel sure that under your guidance the burdens of this session will seem lighter.
3.	We would like to pay a tribute to Mr. Imre Hollai for the patience and skill with which he conducted the thirty-seventh session of the General Assembly.
4.	We are also grateful to the Secretary-General for his untiring devotion to his duties and his dedication to the aims and principles of the United Nations. His vision and his unflagging determination to set the Organization on the right course are an inspiration to us. Indeed, we feel that Ms warnings, which are pertinent and entirely appropriate, must be heeded.
5.	We are very pleased to welcome our newest United Nations neighbour, Saint Christopher and Nevis, into this forum. We are always delighted to have other small island developing countries like ourselves join us here, and we look forward to working with its delegation both here and in other forums, including those of the Commonwealth.
6.	We hope that it may not be too much longer before we are also able to welcome a new regional neighbour, should this be its wish; I speak of New Caledonia. We are encouraged by the French Government's intention to move the Territory to an act of self-determination and we, along with the other members of the South Pacific Forum, are anxious to see progress achieved in accordance with the wishes of the people of New Caledonia. We feel that the peaceful movement of New Caledonia towards the achievement of her people's aspirations will help maintain the peace and stability we enjoy in our region.
7.	Not that far from our shores, however, in the South and South-East Asian regions, two serious threats to the stability of the entire region continue to endanger peace. In Kampuchea the Vietnamese occupation is in its fifth year, and armed conflict within that country and along its borders continues. We are deeply concerned for the people of Kampuchea, both those within the borders, who have suffered so long from various forms of persecution and domination, and those who have fled the horrors and are now refugees. We support the efforts of the Association of South-East Asian Nations to achieve an international solution to this problem with the removal
of all foreign forces and the coming together of all parties at the negotiating table so that the wishes of the people themselves may finally be taken into account.
8.	In Afghanistan, the withdrawal of foreign forces is also an essential first step on the road to a solution. Here too our chief concern is for the people of Afghanistan, many of whom have been uprooted or made homeless, adding to the world's refugee population and placing a great burden on the countries to which these poor souls have fled. We applaud the Secretary-General's continuing efforts towards a negotiated settlement and are pleased that he feels encouraged in his efforts and hopeful that progress is possible.
9.	We are pleased that there are some glimmers of hope on the world's horizons at a time when there is a tendency to pessimism regarding international relations and the role of the United Nations in them. We must not give in or let our efforts waver, but embrace hope and determine to make greater efforts. This Organization, in its uniqueness, has a great responsibility to the peoples of the world. It is entrusted by them to deal with problems, however difficult they may be, in the most calm and rational manner possible. We must not therefore engage in empty rhetoric, sidestep vital issues, play games of strategy and carry out other unproductive activities which only waste our time, or perhaps that of the world itself. We have so many urgent problems facing us that practical problem- solving is the only course left to us.
10.	The Secretary-General's recent trip to southern Africa has encouraged us to hope that the long-sought independence of Namibia may not be too far off. Substantial practice progress has been made regarding the independence process, and virtually all outstanding issues regarding the machinery to implement the United Nations plan have been resolved. What is now required is the political will on the part of South Africa, and this entails dropping the linkage of Cuban troop withdrawal from Angola with Namibian independence. We are anxious to see the people of Namibia have their day at the United Nations, have supervised elections and finally achieve their aspirations. We feel that efforts cannot be relaxed but must in fact be doubled until a date is set for this.
11.	South Africa continues to defy the world with its
policies. These gross injustices and this denial of human rights and dignity cannot be allowed. South Africa must be made to see that it cannot continue to deny the basic principles of human decency.
12.	The Middle East tragically still demands our attention; indeed, its problems consume a good deal of the Organization's time and have done so since its inception. Here it is imperative that rationality should prevail and that all parties to this dispute should eschew bitterness and retaliation and take positive and practical steps to a comprehensive solution. United Nations guidelines are clear: Israel has a right to exist, but so do the Palestinians have rights, and a homeland must be considered one of them. The Jewish people suffered hard and long in their quest for a homeland. So who should understand better than they the longing and desperation of another people for theirs and not begrudge it to them? Equally, however,
the Palestinians must understand Israel’s wish for security and accept its existence within secure borders. Both sides must compromise and not reject out of hand the plans put to them. Surely, if only with very small incremental steps, progress can be made. Israel, to show its good faith, must cease its settlements policy in the occupied territories. On the other hand, the Palestinians and their allies must guarantee Israel its existence free from threat.
13.	Lebanon's tragedy still seems a long way from solution. This sadly shattered land must be enabled to get its house in order—a house that has been so terribly divided against itself that much patience and practical assistance are required from the world community to assist it in these efforts. Perhaps more importantly, the mischievous meddling that has too long fuelled the factional friction must cease. This is essential so Lebanon can make unhindered efforts at recovery and rehabilitation and at the reconciliation of its bitterly divided citizens.
14.	The war between Iran and Iraq not only is adversely affecting the welfare of these two previously prosperous and productive countries but, with the massive oil pollution spilling into the sea from the untended oil wells in the battlefields, is disrupting and possibly destroying the ecology of a large part of the Gulf region. Thus this war is literally spilling over into areas which have no direct part in the conflict, and its effects are being felt not only in Iran and Iraq but by innocent countries, people and wildlife. This points up the futility of any suggestions that the effects of war can be contained. In today's world, neighbours who quarrel must realize that their resort to violence to settle their disputes causes suffering not only to their own peoples but often to others in the vicinity. None of us are alone—even the most isolated of us— and we must accept the fact that the welfare of the entire world, in all its ecological fragility and with the vulnerability of its peoples, is the responsibility of every Government.
15.	In the light of that, our concern continues over the effects of nuclear testing in the Pacific. The South Pacific Forum, at its recent regional meeting, reiterated its strong opposition to nuclear testing and proposals for storing and dumping nuclear waste materials in the Pacific. Though we welcome the French Government's decision to invite scientists from the region to visit and assess the situation at the testing sites at Mururoa Atoll, we are afraid that much irreversible damage may have already been done to the environment to which we turn for most of our needs and that future generations may suffer effects of which we are not as yet even aware. The comprehensive nuclear-test-ban treaty therefore seems to us an essential tool for the survival of our species. We note that there have been over 1300 test detonations since 1945, and we ask the question: why should we and others with no interest in nuclear-weapon superiority suffer for this exercise in futility?
16.	This points up again our inescapable interdependence and the concern one must have for the welfare of all on this Earth if we are ultimately to survive. We may once have felt safe and secure in isolation but this is no longer the case, and disarmament, even for countries with no defence forces, must be an issue of vital concern.
17.	From our perspective the arms race, particularly the nuclear arms race, is quite pointless. We realize however, that for any practical progress to be made in disarmament we must begin with small steps which the major Powers will accept. While the climate has not been promising for progress, we are pleased to gee that some small headway has been made in the Geneva negotiations on reducing medium-range missiles in Europe. If there is any hope of breaking through major barriers we urge the Soviet Union and the United States to do so, bearing in mind the urgency of these negotiations. We applaud the concessions, however small, that might move these and the equally important strategic arms reduction talks forward. The recent meeting, at Madrid, of the Conference on Security and Co-operation in Europe may have been overshadowed by tensions resulting from the dreadful destruction of the Korean civilian aircraft. This heinous act, whatever its full background might be, must not be allowed to stand in the way of world peace. We hope that confidence-building measures already adopted will not be jeopardized but will be further built on in the future.
18.	While the major onus for de-escalation of the arms race must be on the major Powers, we must not be blind to the acceleration in the arms build-up in so many other countries, including many third world countries which can ill afford it. We appeal to them to put the important priorities of the health and welfare of their populations before armaments. The spread of nuclear arms to many countries is a source of great concern to us, and we see the Treaty on the Non Proliferation of Nuclear Weapons as the main bulwark against this spread. We feel that setting up nuclear-free zones is also an important measure, and we strongly support setting up such a zone in the South Pacific.
19.	In our quest for peace we must not forget that peace and development are inseparable. A stable economic future is essential for political stability, and with the increasing economic interdependence of the world the reality is clear. The well-being of both developed and developing countries is inextricably linked. It is interesting to note that the developing countries receive 40 per cent of all United States exports. While the industrialized countries, in the communiqué issued after their summit meeting at Williamsburg in May 1983, acknowledged that the weight of the recession had fallen heavily on developing countries, they suggested no new solutions to the third world's problems. There were commitments to stop protectionism and to work toward a greater convergence of economic performance and affirmation of the obligation of the industrialized countries to fund the International Development Association. While these goals are all admirable in themselves, they are nevertheless piecemeal measures. The global economic crisis requires, as called for by the sixth session of the United Nations Conference on Trade and Development, a programme of concerted measures for reactivating the global economy and for accelerated and substantial growth in the developing countries. There was a consensus of all countries present—with the exception of one—that this was essential.
20.	It is therefore almost universally recognized that the development process must not be allowed to grind to a complete halt, a prospect too real in recent times, and while it is apparent, too, that a higher level of growth is required in the industrialized countries, it is also clear that these two aims are complementary. It is once again essential that the world work together. Unilateral action, as the Secretary-General points out in his report on the work of the Organization, without regard for its effects on others, will inevitably lead to a further weakening of the world economic situation.
21.	It is a source of some sadness to us that though the developing countries have shown flexibility and a willingness to compromise in the interests of a constructive and practical approach to the global negotiations to try to meet the concerns of the developed countries, a corresponding response is not forthcoming. The two-phase
approach which would allow the most urgent matters and those more amenable to solution to be negotiated first seems a not unreasonable way to begin to bring about the changes the world economy requires.
22.	Although the economic situation of the world may still be rather grim, here too at least there is some light on the horizon. There does seem to be an upturn in some countries' economies, and for quite a few the picture is not as dark as it was some months ago. We hope this may presage a genuine turn upwards in the world's economic situation and that every effort will be made to maximize any benefits for all.
23.	We acknowledge, as did the Secretary-General and the President in their statements, that the true picture of the world at the moment is a very painful one, and if we review the broad human rights situation in any detail it becomes even more distressing. There is much in this area that we R3K? address. Indeed, it is an important duty of the organization to work towards the restoration of the basic human rights of the many who have been deprived of them. Despite our recognition of the harsh realities, we are confident that things can and will be improved. Hope, courage and patience are needed now perhaps more than at any time in the past, and with faith in the human spirit and in God, we can bring about the results that the world has every right to expect of us.
